                                                                          Case 2:19-cv-02040-APG-NJK Document 9 Filed 01/07/20 Page 1 of 2



                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   WING YAN WONG, ESQ.
                                                                          Nevada Bar No. 13622
                                                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South 4th Street, Suite 1550
                                                                      4   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      5   Facsimile: (702) 255-2858
                                                                          E-Mail: rlarsen@grsm.com
                                                                      6           wwong@grsm.com

                                                                      7   Attorneys for I. Q. Data International, Inc.
                                                                      8
                                                                                                         UNITED STATES DISTRICT COURT
                                                                      9
                                                                                                                DISTRICT OF NEVADA
                                                                     10
                                                                          Tai Wood,                                              )   Case No.: 2:19-cv-02040-APG-NJK
Gordon Rees Scully Mansukhani, LLP




                                                                     11                                                          )
                                                                                                  Plaintiffs,                    )
                                     300 S. 4th Street, Suite 1550




                                                                     12                                                          )   STIPULATION AND ORDER TO
                                        Las Vegas, NV 89101




                                                                                  v.                                             )   EXTEND TIME FOR I.Q. DATA
                                                                     13                                                          )   INTERNATIONAL, INC. TO
                                                                          I. Q. Data International, Inc.,                        )   RESPOND TO COMPLAINT [ECF
                                                                     14                                                          )   NO. 1]
                                                                                                  Defendants.                    )
                                                                     15                                                          )   (SECOND REQUEST)
                                                                                                                                 )
                                                                     16
                                                                                  Pursuant to Local Rules 6-1 and 7-1, Plaintiff Tai Wood (“Plaintiff”) and Defendant I.Q.
                                                                     17
                                                                          Data International, Inc. (“I.Q. Data”), by and through their respective attorneys of record,
                                                                     18
                                                                          stipulate as follows:
                                                                     19
                                                                                                                   STIPULATION
                                                                     20
                                                                                  1.      Plaintiff filed the Complaint on November 25, 2019. See ECF No. 1.
                                                                     21
                                                                                  2.      I.Q. previously obtained an extension to respond to the Complaint by January 10,
                                                                     22
                                                                          2020. See ECF No. 8.
                                                                     23
                                                                                  3.      The parties are actively exploring resolution and believe an additional brief
                                                                     24
                                                                          extension of approximately three weeks could help facilitate the on-going settlement discussion.
                                                                     25
                                                                                  4.      This request for an extension is made in good faith and not for purposes of delay.
                                                                     26

                                                                     27

                                                                     28

                                                                                                                           -1-
                                                                          Case 2:19-cv-02040-APG-NJK Document 9 Filed 01/07/20 Page 2 of 2



                                                                      1          5.     Therefore, the parties agree that I.Q. Data’s response to the Complaint is now due
                                                                      2   on or before January 31, 2020.
                                                                      3

                                                                      4
                                                                           DATED: January 7, 2020.                          DATED: January 7, 2020.
                                                                      5
                                                                           GORDON REES SCULLY                               KIND LAW
                                                                      6    MANSUKHANI, LLP

                                                                      7
                                                                           /s/ Wing Yan Wong                                       /s/ Michael Kind
                                                                      8    Robert S. Larsen, Esq.                           Michael Kind, Esq.
                                                                           Nevada Bar No. 7785                              Nevada Bar No. 13903
                                                                      9    Wing Yan Wong, Esq.                              8860 S. Maryland Parkway, Suite 106
                                                                           Nevada Bar No. 13622                             Las Vegas, NV 89123
                                                                     10    300 So. 4th Street, Suite 1550
                                                                           Las Vegas, NV 89101                              Attorney for Tai Wood
Gordon Rees Scully Mansukhani, LLP




                                                                     11
                                                                           Attorneys for I.Q. Data International, Inc.
                                     300 S. 4th Street, Suite 1550




                                                                     12
                                        Las Vegas, NV 89101




                                                                     13

                                                                     14

                                                                     15                                                  ORDER
                                                                     16                                                  IT IS SO ORDERED.
                                                                     17

                                                                     18
                                                                                                                         UNITED STATES MAGISTRATE JUDGE
                                                                     19
                                                                                                                         DATED: January 8, 2020
                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28

                                                                                                                          -2-
